Citation Nr: 0708282	
Decision Date: 03/20/07    Archive Date: 04/09/07

DOCKET NO.  05-19 017	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral tinnitus.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
bilateral chronic ear infection.

3.  Entitlement to service connection for bilateral hearing 
loss.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel




INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from July 1956 to October 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision by the 
Waco, Texas Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The issues of bilateral chronic ear infection and bilateral 
hearing loss are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Bilateral tinnitus was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is bilateral tinnitus otherwise related to such service.

2.  The RO denied the veteran's service connection claim for 
bilateral chronic ear infection in an April 1960 decision.  
Although he was duly notified of this decision and of his 
appellate rights, the veteran did not timely appeal the 
decision.

3.  The evidence submitted since the last final decision of 
April includes a November 2004 VA medical record with a 
current diagnosis of otitis media in the left ear; the 
additional evidence was not previously before agency 
decisionmakers and bears directly and substantially upon the 
specific matter under consideration.  This evidence is 
neither cumulative nor redundant, and by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for a 
bilateral chronic ear infection.


CONCLUSIONS OF LAW

1.  Bilateral tinnitus was not incurred in or aggravated by 
service.   38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303 (2006).

2. The evidence presented since the April 1960 rating 
decision is new and material; the claim for service 
connection for bilateral chronic ear infection is reopened.  
38 U.S.C.A. §§ 1101, 1131, 5103, 5107, 5108 (West 2002); 38 
C.F.R. §§ 3.104, 3.156(a), 3.303, 20.1100, 20.1103 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  A VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  Pelegrini v. 
Principi (Pelegrini II), 18 Vet. App. 112 (2004).   

VA has made all reasonable efforts to assist the veteran in 
the development of his claim and has notified him of the 
information and evidence necessary to substantiate the claim 
and of the efforts to assist him.  In a letter dated in 
December 2004, the veteran was notified of the information 
and evidence needed to substantiate and complete his claim, 
of what part of that evidence he was to provide, and what 
part VA would attempt to obtain for him.  38 U.S.C.A. § 
5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  

The Board finds that the veteran was fully notified of the 
need to give to VA any evidence pertaining to his claim.  The 
December 2004 letter advised the veteran to send additional 
information or evidence within 60 days of the date of the 
letter and that he should make sure VA receives additional 
evidence within one year from the date of the letter.  The 
veteran was also advised to let VA know if there is evidence 
or information that he thought would help support his claim.  

Notice fully complying with the provisions of the VCAA was 
provided to the veteran in December 2004 prior to the rating 
decision.  The veteran did receive proper VCAA notice prior 
to the initial rating decision denying his claim.  The 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices.  

The VCAA places an enhanced duty on VA to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  In this case, the RO 
has obtained all VA records identified by the veteran.  38 
U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2), (3).  No 
private records were identified by the veteran.  For the 
reasons set forth above, and given the facts of this case, 
the Board finds that no further notification or assistance is 
necessary, and deciding the appeal at this time is not 
prejudicial to the veteran.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim.  Those five elements 
include:  1) veteran status; 2) existence of a disability; 
3) a connection between the veteran's service and the 
disability; 4) degree of disability; and 5) effective date 
of the disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, 19 Vet. App. 473.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, but he was 
not provided with notice of the type of evidence necessary 
to establish a disability rating or effective date for the 
disability on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds that this constitutes harmless error.  

Legal Criteria

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted during 
active service, or for aggravation of  a pre-existing injury 
suffered, or disease contracted, during such service.  38 
U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  That an injury or disease 
occurred in service alone is not enough; there must be a 
chronic disability resulting from that injury.  See 38 C.F.R. 
§ 3.303.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999). The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value. 
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2005).

In determining whether evidence is new and material, the 
"credibility of the evidence is to be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

Bilateral Tinnitus

The veteran is also claiming service connection for bilateral 
tinnitus.  The veteran's service medical records have been 
reviewed and show no symptoms, findings, diagnosis, or other 
references to bilateral tinnitus while in service.  

Further, the veteran does not have a current disability.  A 
review of the record fails to demonstrate that the veteran 
has bilateral tinnitus.  The Board notes that service 
connection cannot be established without a diagnosed 
disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

It is further noted that although the VA has a duty to assist 
the veteran in providing medical examination or obtaining 
medical opinions, the evidence of record does not warrant 
such action.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c)-
(d).  As noted above, the information and evidence of record 
does not establish that the appellant experienced an event or 
sustained an injury in service.  See 38 U.S.C.A. § 5103A.  A 
medical examination based on a claims file containing no 
supporting evidence of the claimed incident would amount to 
pure speculation.  

After thorough review of the evidence currently of record, 
the Board is led to the conclusion that there is not such a 
state of equipoise of the positive evidence with the negative 
evidence to permit a favorable determination in this case.  
38 U.S.C.A. § 5107(b).  The weight of the evidence is against 
the veteran's claim.

Bilateral Chronic Ear Infection

The RO initially denied service connection for service 
connection for bilateral chronic ear infection (claimed as 
bilateral ear fungus) in an April 1960 rating decision, which 
was not appealed and became final.  That decision was based 
on the veteran not appearing for his VA examination.

Evidence of record prior to the April 1960 rating decision 
included a service medical record showing treatment for 
bilateral otitis media from July 1959 to August 1959.

Evidence received subsequent to the April 1960 rating action 
includes a November 2004 VA medical record with a current 
diagnosis of otitis media in the left ear.  Unlike the 
evidence that was already associated with the veteran's 
claims file, it appears that this evidence establishes a 
current disability.  This evidence was not previously before 
agency decisionmakers and bears directly and substantially 
upon the specific matter under consideration.  It is neither 
cumulative nor redundant, and by itself or in connection with 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim for service connection for bilateral chronic ear 
infection.  38 U.S.C.A. §§ 1110, 5108; 38 C.F.R. §§ 3.104, 
3.156(a), 3.303, 20.1100, 20.1103.  Accordingly, the 
veteran's claim is reopened.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.102, 3.303. 



ORDER

Service connection for bilateral tinnitus is not warranted.  
To this extent the appeal is denied.

New and material evidence has been received to reopen the 
claim for service connection for chronic bilateral ear 
infection.  To that extent, the appeal is granted, subject to 
the directions set forth in the remand section of this 
decision.


REMAND

The veteran is claiming entitlement to service connection for 
chronic bilateral ear infection.  As noted above, service 
medical records show that the veteran was treated for 
bilateral otitis media from July 1959 to August 1959.  Post 
service medical records show treatment for otitis media in 
the left ear in November 2004.  Further, the veteran 
maintains that his current otitis media contributed to his 
current bilateral hearing loss.  Accordingly, this case is 
being remanded for a VA examination to determine the etiology 
of the veteran's current chronic bilateral ear infection and 
his bilateral hearing loss.  See 38 C.F.R. § 3.159(c)(4); 
38 U.S.C.A. § 5103A(d).
  
Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for service connection, but he was not 
provided with notice of the type of evidence necessary to 
establish a disability rating and an effective date for the 
disability on appeal.  As this question is involved in the 
present appeal, this case must be remanded for proper notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).

Accordingly, the case is REMANDED for the following actions:

        1.  Send the veteran a corrective VCAA 
notice under 
        38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), 
        that includes an explanation as to the 
information or 
        evidence needed to establish a disability 
rating and an 
        effective date for the claims on appeal, 
as outlined 
        by the Court in Dingess/Hartman v. 
Nicholson, 19 Vet. 
        App. 473 (2006).

2.  The veteran should be afforded a VA 
audiological 
examination to determine the nature, 
extent and etiology of the veteran's 
bilateral chronic ear infection.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  The examiner should provide 
an opinion as to whether it is as least 
as likely as not (a 50 percent or greater 
probability) that the veteran has a 
bilateral chronic ear infection which had 
its onset in or is otherwise related to 
his period of military service.  Further, 
the examiner should provide an opinion as 
to whether the veteran's bilateral 
chronic ear infection caused or 
contributed to the development of 
bilateral hearing loss. Complete 
rationales for all opinions should be 
provided.

3.  After completing the above actions, 
including any 
additional necessary development, the RO 
should 
readjudicate the claim of entitlement to 
service 
connection for bilateral chronic ear 
infection and for bilateral hearing loss, 
considering any new evidence secured.  If 
the disposition remains unfavorable, the 
RO should furnish the veteran and his 
representative a supplemental statement 
of the case and afford the applicable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 This claim must be afforded 
expeditious treatment.  The law requires that all claims that 
are remanded by the Board of Veterans' Appeals or by the 
United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).







 Department of Veterans Affairs


